DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election of species without traverse, in the reply filed on 08/01/2022, is acknowledged. 
Examiner asked for an election of species for 1) an age-related or degenerative disease for claim 24, 2) an age-related or degenerative complaint for claims 36 and 44, 3) a measurement of life or health span of claim 44, 4) a biguanide or N-oxide, hydrate, pharmaceutically acceptable salt or solvate for claims 24, 36, and 44, and 5) an acetylcholinesterase inhibitor or N-oxide, hydrate, pharmaceutically acceptable salt or solvate for claims 24, 36, and 44. 
Applicants provided a compliant species election of 1) sarcopenia, 2) neuro-muscular degeneration, 3) mitigation or stabilization of age-related complaints, 3) metformin, and 5) galantamine. 
A search for Applicants’ elected species retrieved applicable prior art.  See “SEARCH 6” and “SEARCH 7” (conducted in Registry, HCaplus, and Casreact databases of STN) in enclosed search notes. Therefore, the search for other species of 1) an age-related or degenerative disease for claim 24, 2) an age-related or degenerative complaints for claims 36 and 44, 3) a measurement of life or health span of claim 44, 4) a biguanide or N-oxide, hydrate, pharmaceutically acceptable salt or solvate for claims 24, 36, and 44, and 5) an acetylcholinesterase inhibitor or N-oxide, hydrate, pharmaceutically acceptable salt or solvate for claims 24, 36, and 44 will not be extended in/for/during this Office Action in accordance with Markush search practice. 
Applicant’s elected species read on claims 24, 25, 27, 28, 30, 32-37, and 39-44. 
Claims 26, 29, 31, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
However, the full scope of Claim 24, 36, and 44 has yet to be searched for prior art and double patent art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species as defined, above. No applicable double patent references currently apply. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 24, 36, and/or 44 that finds prior art or double patent art against claim 24, 36, and/or 44; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/255,662
This Office Action is responsive to the amended claims of 12/23/2020. 
New claims 24, 25, 27, 28, 30, 32-37, and 39-44 have been examined on the merits. 
Priority
This application is a 371 of PCT/EP2018/067645, filed on 07/01/2019, which claims foreign priority to EP18180906.2, filed on 06/29/2018. 
The claims have support in the foreign priority EP18180906.2, filed on 06/29/2018.
Therefore, the effective filing date for the instant claims is 06/29/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-25, 27-28, 30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
WILLS (WO 2009/039313 A1, as referenced on the IDS of 02/05/2021).
WILLS anticipates a combination of acetylcholinesterase inhibitors, preferably galantamine, and the biguanide metformin (Example 3 page 34 lines 21-30). 
The limitation “for the treatment, prevention, stabilization, delay in onset and/or reduction of symptoms of age-related and/or degenerative diseases in a subject” and “wherein the age-related and/or degenerative diseases are diseases of the neuro-musculoskeletal system, frailty, inflammatory diseases, and/or endocrine and metabolic disorders, and wherein the endocrine and metabolic disorder is progeria” of claims 24-25, 27-28, and 30 constitutes intended use limitations.  Nothing precludes the use(s) as claimed.  This anticipates claims 24-25, 27-28, 30, and 32-34.
WILLS anticipates separate doses of galantamine and metformin (page 34 lines 21-30). Since metformin is given once or twice daily (page 34 line 24), the examiner interprets this as two different pills (thereby anticipating “separately formulated”) and anticipating claim 35. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 25, 27, 28, 30, 32-37, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over: 
SHANSKY (WO 2012/012156 A1, as referenced on the IDS of 02/05/2021), 
In view of 
WILLS (WO 2009/039313 A1, as referenced on the IDS of 02/05/2021)
In view of 
MONTE (Suzanne M. de la Monte, “Insulin resistance and Alzheimer’s Disease”, BMB rep. August 31, 2009, pages 1-13), as referenced on the PTO-892 page 1 line U,
And in view of 
BURNS (Burns et al., “Lean Mass is Reduced in Early Alzheimer’s Disease and Associated with Brain Atrophy”, Arch Neurol. April 1, 2011, pages 1-13), as referenced on the PTO-892 page 1 line V. 

Determining the scope and contents of the prior art.
SHANSKY teaches metformin increased skeletal muscle strength and reduced the rate of muscle fatigue in normal human tissue and in human tissue with muscular dysfunction (i.e. sarcopenia) (page 1 lines 10-14, Example 3 page 27, page 28 lines 13-15, example 4 on page 28 and page 29 lines 10-11).  Furthermore, SHANSKY teaches administering metformin to humans (page 2 lines 28-32). This helps teach claims 36, 37, 39-41, 43, and 44.
WILLS teaches a pharmaceutical composition comprising the combination galantamine and metformin, which teaches claims 24-25, 27-28, 30, 32-35, see anticipation rejection, supra. 
WILLS teaches separate doses of galantamine and metformin (page 34 lines 21-30). Since metformin is given once or twice daily (page 34 line 24), the examiner interprets this as two different pills (thereby teaching “separately formulated” of claim 35).  Furthermore, physically there are only two possible ways to administer a pharmaceutical composition, separately or together. The examiner could also interpret the pharmaceutical composition being administered together.  This teaches claim 35. 
WILLS teaches using said galantamine/metformin composition for treating diabetes and for reducing the need for insulin (page 34 lines 21 and 31-32 and page 13 lines 3-6). WILLS treats a patient “SH” with a galantamine/metformin composition (page 34 lines 21 and 31-32 and page 13 lines 3-6). The Examiner interprets “SH” as being a human. This helps teach claims 36, 37, 39-41, 43, and 44. Furthermore, WILLS teaches that galantamine is used in treating Alzheimer’s disease (page 9 line 32- page 10 line 1). 
WILLS teaches the dosage of galantamine is about 16 mg and the dosage of metformin is 200 mg to 600 mg (page 12 lines 17-25). The instant specification defines subtherapeutic dose as between 5 mg/day to the maximum of about 1500 mg/day per subject for biguanide and less than 16 mg/day for acetylcholinesterase inhibitor. The instant specification defined a therapeutic dosage for an acetylcholinesterase inhibitor as more than 16 mg/day. This helps teach claim 42. 
MONTE teaches insulin resistance in the brain leads to Alzheimer’s disease-(AD) associated neurodegeneration (abstract page 1 and top of page 3). MONTE teaches that AD is associated with significantly reduced expression of insulin and that these abnormalities increase in severity with the progression of neurodegeneration (page 3 second paragraph). AD most likely represents a brain-specific form of diabetes mellitus, caused by brain insulin deficiency and insulin resistance (MONTE page 7 hypothesis). 
MONTE additionally teaches that treatment with insulin sensitizer agents or intranasal insulin improves cognitive performance in experimental models and human cases of AD (page 6 second paragraph point 6). This helps teach claims 36, 37, 39-41, 43, and 44.
BURNS teaches loss of lean mass is accelerated in Alzheimer’s disease (AD) (page 1 conclusion). Lean mass is not fat mass, but measures muscle (page 2 first paragraph, page 3 Body Composition). The examiner interprets Alzheimer’s disease as including muscular degeneration (as part of neuromuscular degeneration) due to the loss of lean mass associated with Alzheimer’s Disease. This helps teach claims 36, 37, 39-41, 43, and 44.

Ascertaining the differences between the prior art and the claims at issue.
While SHANSKY teaches metformin increased skeletal muscle strength and reduced the rate of muscle fatigue (Example 3 page 27, page 28 lines 13-15, example 4 on page 28 and page 29 lines 10-11), SHANSKY does not teach administering galantamine to a human subject. 
While WILLS teaches metformin and galantamine (Example 3 page 34 lines 21-30), treating diabetes and for reducing the need for doses of insulin (page 34 lines 21 and 31-32), and dosages, WILLS does not teach treating neuro-muscular degeneration. 
While MONTE teaches insulin resistance in the brain leads to Alzheimer’s disease-associated neurodegeneration (abstract page 1 and top of page 3), and teaches treatment with insulin sensitizer agents or intranasal insulin improves cognitive performance in experimental models and human cases of AD (page 6 second paragraph point 6), MONTE does not teach metformin and galantamine. 
While BURNS teaches loss of lean mass is accelerated in Alzheimer’s disease (AD) (page 1 conclusion), BURNS does not teach metformin and galantamine. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of biguanide and acetylcholinesterase inhibitors useful for treating or reducing neuro-muscular degeneration and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of biguanide and acetylcholinesterase inhibitors and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims are prima facie obvious in light of the combination of references SHANSKY, WILLS, MONTE, and BURNS. 
The artisan would have been motivated to combine the teachings of SHANSKY and WILLS because of MONTE and BURNS to use metformin and galantamine to prevent, stabilize, and/or reduce neuro-muscular degeneration. The artisan would have been motivated and expected to use metformin from SHANSKY to increase skeletal muscle strength and reduce the rate of muscle fatigue in humans (SHANSKY page 2 lines 28-32; Example 3 page 27, page 28 lines 13-15, example 4 on page 28 and page 29 lines 10-11).  The artisan would have been further motivated to treat Alzheimer’s disease (AD) to delay loss of muscle caused by AD (BURNS page 1 conclusion). Because AD is a brain-specific form of diabetes (MONTE page 7), the artisan would have been motivated to use insulin sensitizer agents to improve cognitive performance in AD patients (MONTE page 6 second paragraph point 6). Furthermore, the artisan would be motivated to use an insulin reducing treatment (metformin and galantamine) (WILLS page 34 lines 21 and 31-32 and page 13 lines 3-6) to improve cognitive performance in AD patients. The artisan would expect mitigating AD would also stabilize or delay the loss of lean mass caused by AD. Thus, the artisan would be motivated and expected to combine metformin from SHANSKY (known to increase skeletal muscle strength and reduce the rate of muscle fatigue) with WILLS’ metformin and galantamine to stabilize or delay the loss of lean mass (interpreted as “neuromuscular degeneration”) caused by AD. This teaches claims 36-37, 39-41, and 43. 
The artisan would have been motivated to combine the teachings of SHANSKY and WILLS because of MONTE and BURNS to use metformin and galantamine to improve the mitigation/stabilization of age-related complaints. The reduction of neuro-muscular degeneration, above, would mitigate and stabilize age-related complaints—hence, improving “life span and/or health span”.  This teaches claim 44. 
The instant specification defines subtherapeutic dose as between 5 mg/day to the maximum of about 1500 mg/day per subject for biguanide and less than 16 mg/day for acetylcholinesterase inhibitor. The instant specification also defined a therapeutic dosage for an acetylcholinesterase inhibitor as more than 16 mg/day. Doctors and pharmacists regularly tailor doses of medicaments to successfully treat different conditions. The artisan would be expected to optimize the dosage taught in WILLS (WILLS page 12 lines 17-25) to increase therapeutic efficacy in the normal course of dose tailoring for treating specific conditions. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there Is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate that a “subtherapeutic dose”, as defined in the instant specification, is critical. This teaches the dosage of instant claim 42. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.  
A prior art search retrieved applicable art. See “SEARCH 6” L10 and L11 and “SEARCH 7” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6 and 7” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service



/GILLIAN A HUTTER/           Examiner, Art Unit 1625        



/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625